DETAILED ACTION
	This action is a response to the filing on 11/14/2022. Examiner acknowledges the amendments made to claims 1, 16, and 23.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendments have overcome the previous 112 rejections of claims 1-12, 14-17, 19-20, and 22-23. 
In regards to the 112 rejection of claim 24, Applicant argues that the limitation is not indefinite as the length of the graft would indeed be known by the user. After consideration, Examiner is withdrawing the rejection and interpreting the claim as overly broad but not indefinite.
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
In regards to claims 1, 16, and 23, Applicant argues that the claims are directed to a system for “preparing a graft construct prior to surgery” and that they require a continuous suture loop and needle that are “configured for establishing a stitched region/whipstitched region “when being used to prepare the graft construct prior to performing the surgery.” Applicant further argues that the Examiner’s position is that of intended use and does not entitle the features any patentable weight, which the Applicant disagrees with. 
Examiner disagrees with this assertion.
First the rejection of claims 1, 16, and 23 do not recite intended use as a reason for rejection. The rejection clearly states that the only positively recited components of the claims are the continuous suture loop and the free-floating straight needle, which is disclosed by the prior art.
Second, Applicant states that system has to be designed for the claimed function. Examiner would point out that Applicant’s specification does not show any special features of the suture loop and needle that enable it to perform the claimed function. The specification only states that there is a continuous suture loop and a needle connected to the suture loop which the prior art meets.
  Applicant further argues that the prior art shown by the Examiner does not teach or suggest a use of a continuous loop construct as part of a system for preparing a graft construct and that the applied art only describes it as being used for suturing bodily tissue. Applicant then recites that preamble gives life to the meaning of the claims reciting the Jansen v. Rexall Sundown, Inc. case. However, the claims in Jansen were directed methods and not systems or devices.  Examiner also notes that the statements in the preamble and the “surgery” limitation in the body do not provide any structural limitations. As mentioned in the paragraphs above, Applicant’s specification has not shown how the structure of the structure of the claimed invention is different than the prior art in regards to the preparation of the graft construct prior to performing the surgery. Furthermore, the graft strand is not positively recited as part of the system. Applicant’s arguments would be more persuasive if the graft strand was positively recited and/or if the claims at issue were method claims, however the claims are system/device claims.  Note that such an amendment would necessitate further search and consideration.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the case of claim 3, Applicant argues that substituting the needle of Yoon with the nitinol needle of Nakao would render Yoon incapable of providing a bioabsorbable needle being left in the tissue. Examiner points out that the purpose of both Yoon and Nakao are directed towards endoscopic surgery procedures with different disclosed needle configurations being made to solve different problems in endoscopic surgery. Yoon gives the advantage of a bioabsorbable needle that can be left in tissue while Nakao uses a surgical needle that can take on different shapes so that it does not inhibit endoscope maneuverability while providing a rigid arcuately-shaped needle during the suturing operation (paragraphs 16-17 of Nakao), which provides the motivation to modify the reference by using a different needle material. The modification does not make Yoon be improperly modified because the modification is still a suture and needle construct that is used for endoscopic surgery (the intended purpose). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 6-12, 14-17, 19, 20, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 4,981,149 (Yoon et al., hereinafter Yoon).
In regards to claims 1, 2, 4, 16, 20, and 23, Yoon discloses a device (see figures 4-9; column 4, line 36-column 7, line 61) with the following components:
	a continuous suture loop (figure 8, element 74; (column 7, lines 19-61)); and
	a free-floating straight needle connected to the suture loop (the needle used in figure 8 is free floating and straight or curved needles can be used with the suture loop; (column 7, lines 19-61)). 
Note that only positively recited components are the suture loop and needle. The graft strand is not positively recited.  
Applicant’s specification only states that the suture loop is continuous and has a straight free-floating needle with no other special features with regards to the suture loop and needle. This makes the suture loop have a length that is configured to allow the suture loop to be threaded through a graft strand multiple times via the straight needle for establishing a plurality of stitching rows of a whipstitched region within a graft strand. Thus, the suture loop and the straight needle of Yoon are configured for establishing a stitched/whipstitched region within a graft strand when being used to prepare the graft construct prior to performing the surgery. 
The suture loop (74) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region because each pass shortens the working portion, thus meeting limitations of claims 4, 16, and 23.
It can also be seen in figure 4 and that the straight needle configuration is a fixed shape that is designed to resist changing shape (needle is designed for penetrating tissue which requires it to maintain its shape and resist change (column 4, line 36-column 7, line 61)). This makes the needle designed to resist changing shape when being used to prepare the graft construct prior to performing the surgery, thus meeting the limitation of claim 23.
In regards to claim 6-11, Yoon discloses the limitation of claim 1. In addition, the limitations of the present claims are directed to or further limit components not positively recited.  Thus, Yoon meets the limitations of the present claims.
In regards to claim 12, Yoon discloses the limitations of claim 1. Note that the claim does not recite any new elements. The claim only further attempts to further define something that is not claimed (the graft strand and the stitched region). Absent other limitations, the suture loop of Yoon would be considered as configured to be threaded through the graft strand multiple times via the straight needle to establish a plurality of stitching rows of the stitched region and each of the plurality of stitching rows in the graft strand would include a first stitching thread that establishes an angle relative to a second stitching thread.
In regards to claims 14-15, Yoon discloses the limitations of claim 1. In addition, the limitations of the present claims further limit a component not positively recited.  
In regards to claims 17 and 19, Yoon discloses the limitations of claim 16. In addition, the suture loop of Yoon (74) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region. Furthermore, the length of the suture would also be considered sufficient for configuring the suture loop around and through the graft strand multiple times when forming the whipstitched region.
In regards to claim 22, Yoon discloses the limitations of claim 1. In addition, the wherein clause limitations either recite an intended use or attempt to limit something not positively claimed (stitched region of a graft construct). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Note that the only actively claimed components are the suture loop and straight needle, which are disclosed by Yoon. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, Yoon meets the limitations of the claim.
In regards to claim 24, Yoon discloses the limitations of claim 23. In addition, the length of the suture disclosed by Yoon would meet the limitations of the claim because it would meet the requirements of some graft strands and there is no graft strand that is positively recited in the preceding claim. Without actively defining the strand and providing further details, Yoon anticipates the limitation of the present claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,981,149 (Yoon et al., hereinafter Yoon) as applied to claim 1 above, and further in view of US 2005/0209612 (Nakao).
In regards to claim 3, Yoon discloses the limitations of claim 1 but does not state that the straight needle is made of Nitinol. In a related area, Nakao discloses a suture needle made of nitinol (paragraphs 21 and 58) used in a suturing assembly for endoscopic surgery (see title and abstract). Nakao states that the shape-memory properties of the needle allow it to take on desired shapes during surgery (figures 3-8; paragraphs 21, 58, 65-70) including straight or curved configurations. Thus, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to substitute the needle of Yoon to use the Nitinol needle taught by Nakao to allow the needle to take on straight or curved shapes during surgery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791